Exhibit No. 46/08 IAMGOLD: Expiry of the Deadline for Competing Bids for Euro Ressources S.A. Toronto, Ontario November 17, 2008 – IAMGOLD Corporation notes that the timeframe for competing or improved offers for Euro Ressources S.A. (“Euro”) has expired.This timeframe is set by the general regulations of the French Autorité des marchés financiers.No competing or improved offers for Euro have been presented. Therefore, the previously disclosed terms and calendar remains unchanged for the tender offer (“Offer”) by IAMGOLD to acquire all the outstanding shares of Euro Ressources S.A. (“Euro”) in an all cash Offer representing €1.20 per share. The public Offer opened on October 6, 2008 and will close on November 21, Joseph Conway IAMGOLD President & CEO said, "With the current turbulent markets, this all cash offer will allow Euro shareholders to maximize liquidity.IAMGOLD cash offer is a 30% premium over Euro’s last closing price the day before the filing of the Offer on August 29, 2008. This is very significant considering that from the filing datethe key gold equity benchmark, the S&P/TSX Gold Index, has declined 31%. I’m confident that Euro shareholders will not miss this opportunity. ” Euro shareholders should have received from their depositary bank or intermediary, the necessary documentation allowing them to tender to the Offer.Should it not be the case, please contact your depositary bank or intermediary. Details on how to tender are provided on the IAMGOLD website at www.iamgold.com. This news release does not constitute an offer or a solicitation to any person in any jurisdiction in which such offer or solicitation is unlawful. The offer referred to herein is not being made or directed to, nor will deposits of shares be accepted from or on behalf of, shareholders in any jurisdiction in which the making or acceptance of such offer would not be in compliance with the laws of such jurisdiction. The offer is made in France in accordance with French securities laws and is extended in Canada under the same terms and conditions via an application requesting exemptive relief from Canadian take-over bid requirements. Copies of the IAMGOLD information note on the Offer, approved by the AMF, and of the document containing other information relating to the legal, financial and accounting characteristics of IAMGOLD are available free of charge from: § IAMGOLD Corporation: 401 Bay Street, Suite 3200, PO Box 153, Toronto (Ontario) Canada, M5H 2Y4 § Société Générale: CAFI/GCM/SEG, 75886 Paris Cedex 18, France These documents are also available on the AMF website at www.amf-france.org. The information note and a translation into English may be consulted on IAMGOLD's website at www.iamgold.com and under IAMGOLD's profile on SEDAR at www.sedar.com. The offer documents, relating to the Canadian offer are available free of charge from: IAMGOLD Corporation: 401 Bay Street, Suite 3200, PO Box 153, Toronto (Ontario) Canada, M5H 2Y4 These documents are also available on IAMGOLD website www.iamgold.com and SEDAR website www.sedar.com (IAMGOLD and Euro section) ABOUT IAMGOLD IAMGOLD is the top mid-tier gold producer, with annual production of close to 1 million ounces from eight different gold operations located in North America, South America and Africa.
